Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donovan (US 2020/0217350).  Donovan discloses a self-clinching fastener comprising: a body portion (32) including an outer peripheral surface and an annular shaped surface; a punch portion (34) extending axially from the annular-shaped surface an including an outer peripheral surface and; a plurality of spaced apart lugs (36) projecting axially form the annular surface and each having a first end on the outer peripheral surface of the punch portion and extending radially to a second end at the peripheral surface of the body portion wherein the lugs include a contact face which is rounded and is declining from the first end to the second end (see Fig. 11).  The punch and body portion includes a threaded through hole (51, Fig. 13).

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas (US 2,096,335).  Nicholas discloses a self-clinching fastener comprising: a body portion (6) including an outer .

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamer (US 8,888,429).  Pamer discloses a self-clinching fastener (10) comprising: a body portion (12) with an annular shaped surface (18); a punch portion (14) extending axially from the annular shaped surface with an outer peripheral surface having a cylindrical profile comprising a plurality of spaced apart cutouts (34) separated by columns extending from the annular shaped surface to an end of the punch portion and bridge portions encircling the punch portion positioned between each cutout and end of the punch connecting adjacently spaced columns.  The body and punch portion include a threaded through hole (16).

    PNG
    media_image1.png
    395
    769
    media_image1.png
    Greyscale



Claims 1-2 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babej (US 8,328,485).  In embodiment shown in Fig. 3F, Babej discloses a self-clinching fastener (10) comprising: a body portion (18) with an annular shaped surface (22”); a punch portion (20) extending axially from the annular shaped surface with an outer peripheral surface having a cylindrical profile comprising a plurality of spaced apart cutouts separated by columns (70) extending from the annular shaped surface to an end of the punch portion and bridge portions encircling the punch portion positioned between each cutout and end of the punch connecting adjacently spaced columns.  The body and punch portion include a threaded through hole (16).

    PNG
    media_image2.png
    339
    549
    media_image2.png
    Greyscale

Babej further discloses a plurality of spaced apart lugs (26) projecting axially from the cutouts of the annular surface and each having a first end on the outer peripheral surface of the punch portion and extending radially to a second end wherein the lugs include a contact face which is shown rounded and which is continuously declining from the first end to the second end.  The punch and body portion includes a threaded through hole (column 8, paragraph beginning line 40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Babej as applied to claim16-17 above, and further in view of Nicholas (US 2,096,335).  Babej does not disclose the contact surface of the luge extending to an outer periphery of the body portion.  Nicholas discloses a self-clinching fastener comprising lugs (8) with contact surfaces (9) extending to an outer periphery of a body portion (see Fig. 5).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to extend the lugs of Babej to the outer periphery of the body portion as disclosed in Nicholas because the lugs in both Babej and Nicholas are for the same purpose, namely for preventing rotation, so extending the lugs to the outer periphery would continue to provide the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677